DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0027735 A1, prior art of record).
Regarding claim 1, Kim discloses a display device (e.g. figure 5J), comprising: 
a first substrate (e.g. first substrate 100);
an organic light emitting element on the first substrate (e.g. organic light emitting element 300/600/700, ¶ [0058]) and including a first electrode an organic light emitting layer (organic light emitting layer 600, ¶ [0058]), and a second electrode (e.g. second electrode 700, ¶ [0058]);
a pixel defining layer surrounding the first electrode on the first substrate (e.g. pixel defining layer 220, ¶ [0058] and [0067]);
a thin film encapsulation layer on the second electrode and the pixel defining layer (e.g. thin film encapsulation layer 400, which may be considered to be on the bottom and side of the second electrode 700, and on the top of the pixel defining layer 220, as seen in figure 5j);
a high refractive index portion overlapping, on a plane, at least a portion of the first electrode on the thin film encapsulation layer (e.g. high refractive index portion 532, ¶ [0085], seen to overlap a portion of the first electrode 300 and on the thin film encapsulation layer 400 in the vertical direction (plane) of figure 5j);
a first low refractive index portion on the thin film encapsulation layer, the first low refractive index portion overlapping, on a plane, the pixel defining layer (e.g. first low refractive index portion 511, ¶ [0085], on the thin film encapsulation layer 400, and overlapping the pixel defining layer 220 in the vertical plane) and including a first inclined portion forming a first angle with the thin film encapsulation layer (e.g. as seen in figure 5j, the first low refractive index portion 511 includes a first inclined portion (i.e. inner side wall) at the edge adjacent the organic emission layer 600, which is at an angle with the thin film encapsulation layer 400 on the top of the first electrode 300);
a second low refractive index portion on the thin film encapsulation layer (e.g. second low refractive index portion 521, ¶ [0085], on the thin film encapsulation layer 400), the second low refractive index portion being, on a plane, between the first low refractive index portion and the high refractive index portion (e.g. as seen in figure 5j, the second low refractive index portion 521 is between the first low refractive index portion 511 and the high refractive index portion 532 on the vertical plane), and including a second inclined portion forming a second angle with the thin film encapsulation layer (e.g. as seen in figure 5j, the second low refractive index portion 521 includes a second inclined portion (i.e. inner side wall) at the edge adjacent the organic emission layer 600, which is at an angle with the thin film encapsulation layer 400 on the top of the first electrode 300); and
a first reflection layer on the thin film encapsulation layer (e.g. first reflection layer 512), the first reflection layer being, on a plane, between the first low refractive index portion and the second low refractive index portion on the thin film encapsulation layer (e.g. as seen in figure 5j, the first reflection layer 512 is between the first low refractive index layer 511 and the second low refractive index layer 521 on the vertical plane),
wherein the first reflection layer defines a hole therethrough at a position corresponding to at least a portion of the first electrode in a plan view (as seen in figure 5j, the first reflection layer 512 has hole therethrough in which the first electrode 300 is exposed, whereby the hole corresponds to the first electrode 300 in the plan view (i.e. looking down vertically)).

Regarding claim 10, Kang discloses the display device as claimed in claim 9, wherein the second low refractive index portion is on the first low refractive index portion and the first reflection layer (e.g. as seen in figure 5j, the second low refractive index portion 521 is on the first low refractive index portion 511 and on the first reflection layer 512).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2 – 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Regarding claim 2, Kim discloses the display device as claimed in claim 1, as cited above, but does not explicitly state the first angle is about 45 degrees or more.
However, Kim suggest with respect to figure 5j that the first angle is about 45 degrees or more.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the first angle is about 45 degrees or more since Kim shows the first angle is about 45 degrees, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. Further, the drawings must be evaluated for what they would reasonably disclose and suggest to one of ordinary skill in the art. See MPEP 2125. One would have been motivated to have the first angle is about 45 degrees or more in order to optimize the viewing angle of the device.

Regarding claim 3, Kim discloses the display device as claimed in claim 1, as cited above, but does not explicitly state the second angle is about 60 degrees or more.
However, Kim suggest with respect to figure 2 that the second angle is about 60 degrees or more.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the second angle is about 60 degrees or more since Kim shows the second angle is about 60 degrees, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. Further, the drawings must be evaluated for what they would reasonably disclose and suggest to one of ordinary skill in the art. See MPEP 2125. One would have been motivated to have the second angle is about 60 degrees or more in order to optimize the viewing angle of the device.

Regarding claim 4, Kim discloses the display device as claimed in claim 1, wherein the high refractive index portion has a refractive index of about 1.6 or more (e.g. ¶ [0088] discloses the high refractive index layer to be between 1.6 and 1.8, satisfying the limitation of the high refractive index portion being about 1.6 or more).
Kim does not explicitly state the first and second low refractive index portions have refractive indices less than about 1.6.
However, Kim discloses the first and second low refractive index portions have refractive indices from 1.4 to 1.6 (e.g. as disclosed in ¶ [0068]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the first and second low refractive index portions have refractive indices less than about 1.6, since Kim discloses the first and second low refractive index portions have refractive indices from 1.6 to 1.4, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have the first and second low refractive index portions with refractive indices less than about 1.6 in order to optimize the reflection of the light by the light controlling layers.

Regarding claim 5, Kim discloses the display device as claimed in claim 1, as cited above, but does not explicitly state the first low refractive index portion has a refractive index substantially equal to a refractive index of the second low refractive index portion.
However, Kim suggests that the low refractive index portions have substantially equal refractive indices (e.g. as disclosed in ¶ [0088]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim such that the first low refractive index portion has a refractive index substantially equal 

Regarding claim 7, Kim discloses the display device as claimed in claim 1, as cited above, but is silent with respect to explicitly disclosing the first reflection layer includes at least one of molybdenum (Mo), an alloy (MoTi) of molybdenum and titanium, aluminum (Al), silver (Ag), APC (Ag; Pb; Cu), and platinum (Pt).
However, Kim discloses that the first reflection layer (512) is a high refractive-index layer (¶ [0085]), and that a high refractive-index layer is part of the light controlling layer (500) that may comprise a variety of inorganic metals, such as Al and Ag (e.g. as disclosed in ¶ [0089])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the first reflection layer includes at least one of molybdenum (Mo), an alloy (MoTi) of molybdenum and titanium, aluminum (Al), silver (Ag), APC (Ag; Pb; Cu), and platinum (Pt) since the claim is to a variety of metals, and Kim renders obvious the first reflection layer may comprise a variety of metals, and it has been held that selection of a prior art material on the basis of its suitability for its .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nishinohara et al. (US 2015/0280172 A1, prior art of record).
Regarding claim 6, Kim discloses the display device as claimed in claim 1, as cited above, but is silent with respect to disclosing a circular polarization plate on the high refractive index portion, the first low refractive index portion, and the second low refractive index portion.
Nishinohara discloses an analogous device (e.g. figure 7, with respect to figure 4A), comprising a circular polarization plate over an organic light emitting element (e.g. figures 7 shows circular polarization plate 142 over light emitting element 146, ¶ [0025], [0047] and [0066]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that a circular polarization plate is on the high refractive index portion, the first low refractive index portion, and the second low refractive index portion since Kim discloses light emitting device comprising a second substrate on the high refractive index portion, the first low refractive index portion, and the second low refractive index portion, and .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang et al. (US 2016/0118628 A1, prior art of record).
Regarding claim 8, Kim discloses the display device as claimed in claim 1, as cited above, but is silent with respect to disclosing the first reflection layer has a thickness of about 300 A or more.
Kang discloses an analogous device (e.g. figure 6), wherein a first reflection layer has a thickness of about 300 A or more (e.g. ¶ [0093] discloses the first reflection layer 240 has the same thickness as the layer 210 (discloses as “first high refractive-index layer”), and ¶ [0097] discloses the layer 210 (i.e. “first high refractive-index layer”) has a thickness of 55 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the first reflection layer has a thickness of about 300 A or more since it was known in the art that similar reflection layers have a thickness of about 300 A or more, as disclosed by Kang. One would have been motivated to the first 

Regarding claim 9, Kim discloses the display device as claimed in claim 1, as cited above, but is silent with respect to disclosing the first low refractive index portion has a thickness less than a thickness of the second low refractive index portion.
Kang discloses an analogous device (e.g. figure 6), wherein a first low refractive index portion has a thickness less than a thickness of a second low refractive index portion (e.g. ¶ [0094] discloses the thickness of the firs low refractive index portion 250 is less than the thickness of the second low refractive index portion 230. See also figure 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the first low refractive index portion has a thickness less than a thickness of the second low refractive index portion since it was known in the art that a similar first low refractive index portion has a thickness less than a thickness of a similar second low refractive index portion, as disclosed by Kang. One would have been motivated to have the first low refractive index portion with a thickness less than a thickness of the second low refractive index portion in order to optimize the reflection of the light by the light controlling layers.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 recites that two more of the elements selected from the group including the high refractive index portion, the first low refractive index portion, the second low refractive index portion, and the first reflection layer are at least partially contacting the thin film encapsulation layer. The Examiner interprets “contacting” as “physically contacting” (i.e. in direct contact with each other such that there are no intervening elements). This limitation, in combination with the limitations of base claim 1, is not anticipated or rendered obvious by the prior art.

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. At present, the prior art of Kim et al. (US 2014/0027735 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 to recite “a thin film encapsulation layer on the second electrode”, and argue that the prior art of Kim does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that figure 5j of Kim shows the thin film encapsulation layer 400 on the bottom and side of the second electrode 700. The Examiner recognizes that the thin film encapsulation layer 400 does not physically or directly contact the second electrode 700, however the claimed limitation that the thin film encapsulation layer be “on” the second electrode does not exclude intervening elements. Therefore, even though figure 5j shows intervening elements 511, 512, 521, etc… between the thin film encapsulation layer 400 and the second electrode 700, one may still consider, under a broad, reasonable interpretation, the thin film encapsulation layer 400 to be “on” the bottom and side surfaces of the second electrode 700. Since the Examiner finds that Kim teaches the newly amended claim limitation, the Examiner maintains that Kim discloses the claimed invention of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        May 12, 2021